 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA

 3 MILTON O. CRAWFORD,                             Case No.: 2:18-cv-01156-APG-CWH

 4       Plaintiff                                     Order Overruling Objection

 5 v.                                                         [ECF No. 53]

 6 KROGER COMPANY,

 7       Defendant

 8      IT IS ORDERED that plaintiff Milton Crawford’s objection (ECF No. 53) is

 9 OVERRULED.

10      DATED this 19th day of March, 2019.

11

12
                                                  ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
